EXHIBIT 10.10

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

EXECUTIVE AGREEMENT

THIS AGREEMENT is made and entered into this 13 day of February, 2002, by and
between The East Carolina Bank, a bank organized and existing under the laws of
the State of North Carolina (hereinafter referred to as the “Bank”), and Thomas
O. Davis, an Executive of the Bank (hereinafter referred to as the “Executive”).

WHEREAS, the Executive is now in the employ of the Bank and has for many years
faithfully served the Bank. It is the consensus of the Board of Directors
(hereinafter referred to as the “Board”) that the Executive’s services have been
of exceptional merit, in excess of the compensation paid and an invaluable
contribution to the profits and position of the Bank in its field of activity.
The Board further believes that the Executive’s experience, knowledge of
corporate affairs, reputation and industry contacts are of such value, and the
Executive’s continued services so essential to the Bank’s future growth and
profits, that it would suffer severe financial loss should the Executive
terminate their services;

ACCORDINGLY, the Board has adopted The East Carolina Bank Executive Supplemental
Retirement Plan Executive Agreement (hereinafter referred to as the “Executive
Plan”) and it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive upon the Executive’s retirement or to the Executive’s beneficiary(ies)
in the event of the Executive’s death pursuant to the Executive Plan;

FURTHERMORE, it is the intent of the parties hereto that this Executive Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and be considered a non-qualified benefit
plan for purposes of the Employee Retirement Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status and has
had substantial input in the design and operation of this benefit plan; and

NOW THEREFORE, in consideration of services the Executive has performed in the
past and those to be performed in the future, and based upon the mutual promises
and covenants herein contained, the Bank and the Executive agree as follows:



--------------------------------------------------------------------------------

I. DEFINITIONS

 

  A. Effective Date:

The Effective Date of the Executive Plan shall be November 5, 2001.

 

  B. Plan Year:

Any reference to the “Plan Year” shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term “Plan Year” shall mean
the period from the Effective Date to December 31st of the year of the Effective
Date.

 

  C. Retirement Date:

Retirement Date shall mean the first day of the calendar month following the
latter of (i) the date in which the Executive reaches age sixty-five (65) or
(ii) the date upon which the Executive actually retires from service with the
Bank after reaching age sixty-five (65).

 

  D. Termination of Service:

Termination of Service shall mean the Executive’s voluntary resignation of
service by the Executive or the Bank’s discharge of the Executive without cause,
prior to the Early Retirement Date (Subparagraph I [K]).

 

  E. Index Retirement Benefit:

The Index Retirement Benefit for each Executive in the Executive Plan for each
Plan Year shall be equal to the excess (if any) of the Index (Subparagraph I
[F]) for that Plan Year over the Opportunity Cost (Subparagraph I [G]) for that
Plan Year, divided by a factor equal to 1.13 minus the marginal tax rate.

 

  F. Index:

The Index for any Plan Year shall be the aggregate annual after-tax income from
the life insurance contract(s) described hereinafter as defined by FASB
Technical Bulletin 85-4. This Index shall be applied as if such insurance
contract(s) were purchased on the Effective Date of the Executive Plan.

 

2



--------------------------------------------------------------------------------

Insurance Company:    Jefferson Pilot Life Insurance Company Policy Form:   
Flexible Premium Adjustable Life Policy Name:    ESP VI Insured’s Age and Sex:
   46, Male Riders:    None Ratings:    None Option:    Level Face Amount:   
$169,000 Premiums Paid:    $60,000 Number of Premium Payments:    Single Assumed
Purchase Date:    November 5, 2001

 

Insurance Company:    Mass Mutual Life Insurance Company Policy Form:   
Flexible Premium Adjustable Life Policy Name:    Strategic Life Exec Insured’s
Age and Sex:    46, Male Riders:    None Ratings:    None Option:    Level Face
Amount:    $182,400 Premiums Paid:    $60,000 Number of Premium Payments:   
Single Assumed Purchase Date:    November 5, 2001

If such contracts of life insurance are actually purchased by the Bank, then the
actual policies as of the dates they were actually purchased shall be used in
calculations under this Executive Plan. If such contracts of life insurance are
not purchased or are subsequently surrendered or lapsed, then the Bank shall
receive annual policy illustrations that assume the above-described policies
were purchased or had not subsequently surrendered or lapsed. Said illustration
shall be received from the respective insurance companies and will indicate the
increase in policy values for purposes of calculating the amount of the Index.

In either case, references to the life insurance contracts are merely for
purposes of calculating a benefit. The Bank has no obligation to purchase such
life insurance and, if purchased, the Executive and the Executive’s
beneficiary(ies) shall have no ownership interest in such policy and shall
always have no greater interest in the benefits under this Executive Plan than
that of an unsecured creditor of the Bank.

 

  G. Opportunity Cost:

The Opportunity Cost for any Plan Year shall be calculated by taking the sum of
the amount of premiums for the life insurance policies described in the
definition of “Index” plus the amount of any after-tax benefits paid to

 

3



--------------------------------------------------------------------------------

the Executive pursuant to the Executive Plan (Paragraph II hereinafter) plus the
amount of all previous years’ after-tax Opportunity Cost, and multiplying that
sum by the greater of either one of the following: (i) the average after tax
yield of a one-year Treasury bill, or (ii) the Bank’s average annualized
after-tax Cost of Funds Expense as determined by the Bank’s third quarter call
report as filed with the appropriate regulatory agency.

 

  H. Change of Control:

Change of Control shall mean the direct or indirect acquisition by another
person, firm or corporation, by merger, share exchange, consolidation, purchase
or otherwise, of all or substantially all of the assets or stock of the Bank or
its parent company.

 

  I. Normal Retirement Age:

Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).

 

  J. Benefit Accounting:

The Bank shall account for the benefit provided herein using the regulatory
accounting principles of the Bank’s primary federal regulator. The Bank shall
establish an accrued liability retirement account for the Executive into which
appropriate reserves shall be accrued.

 

  K. Early Retirement Date:

Early Retirement Date shall mean a retirement from service which is effective
prior to the Normal Retirement Age stated herein, provided the Executive has
attained age fifty-nine and one-half (59 1/2).

II. INDEX BENEFITS

 

  A. Retirement Benefits:

Subject to Subparagraph II (E) hereinafter, an Executive who remains in the
employ of the Bank until the Normal Retirement Age (Subparagraph I [I]) shall be
entitled to receive an annual benefit amount equal to the amount set forth in
Exhibit A-1. Said payments shall be made quarterly and shall commence at the
beginning of the Bank’s first quarter following the Executive’s Retirement Date
and shall continue until the Executive attains age seventy-five (75). Upon
completion of the aforestated payments and commencing subsequent thereto and
subject to Subparagraph II (A) (i) hereinbelow, the Index Retirement Benefit
(Subparagraph I [E]) for each Plan Year subsequent to the year in which

 

4



--------------------------------------------------------------------------------

the Executive attains age seventy-five (75), and including the remaining portion
of the Plan Year in which the Executive attains age seventy-five (75), shall be
paid to the Executive until the Executive’s death.

 

  (i) The Index Retirement Benefit Adjustment:

The Index Retirement Benefit payment as set forth hereinabove for the five
(5) Plan Years subsequent to the Executive attaining age seventy-five (75) shall
be adjusted according to a number equal to the aggregate of the Index Retirement
Benefit (Subparagraph I [F]) for each Plan Year from the Effective Date of this
agreement until the Plan Year subsequent to the Executive attaining age
seventy-five (75) over the aggregate of the benefit payments the Executive
actually received under the terms of this Executive Plan through that date. For
example, if the Executive retires at age sixty-five (65) and the aggregate
annual benefits received by the Executive until the Plan Year the Executive
attains age seventy-five (75) were $900,000.00, and the aggregate Index
Retirement Benefits for each Plan Year from the Effective Date of this agreement
to the Plan Year the Executive’s attains age seventy-five (75) were
$1,000,000.00 then the Executive’s Index Retirement Benefit in the first five
(5) Plan Years said payment is payable to the Executive would be increased by
Twenty Thousand and 00/100ths Dollars ($20,000.00) each year (i.e. $100,000.00 ÷
5). If said number is a deficit, then the Index Retirement Benefit for the first
Plan Year said payment is payable to the Executive and each subsequent Plan
Year’s benefit (if necessary) shall be reduced until the entire deficit has been
recovered by the Bank. For each year thereafter, the Index Retirement Benefit
payment shall be paid as set forth in Subparagraph I (E). For example, if the
Executive retires at age sixty-five (65) and the aggregate annual benefits to be
received by the Executive until the Plan Year the Executive attains age
seventy-five (75) were $1,000,000.00, and the aggregate Index Retirement
Benefits for each Plan Year from the Effective Date of this agreement to the
Plan Year the Executive attains age seventy-five (75) were $900,000.00 and the
Executive’s Index Retirement Benefit was $90,000.00 in the first year, then the
Executive would not receive any Index Retirement Benefit in the first year, and
the second years’ Index Retirement benefit would be reduced by $10,000.00.

 

  B. Termination of Service:

Subject to Subparagraph II (D), should an Executive suffer a Termination of
Service the Executive shall be entitled to receive the following percentage of
the annual benefit set forth in Exhibit A-1. Said payments shall be made
quarterly and shall commence at the beginning of the Bank’s

 

5



--------------------------------------------------------------------------------

first quarter following the Executive’s Normal Retirement Age (Subparagraph I
[I]) and shall continue until the Executive attains age seventy-five (75). Upon
completion of the aforestated payments and commencing subsequent thereto and
subject to Subparagraph II (A) (i) hereinabove the following percentage of the
Index Retirement Benefit for each Plan Year subsequent to the year in which the
Executive attains seventy-five (75), and including the remaining portion of the
Plan Year in which the Executive attains age seventy-five (75), shall be paid to
the Executive until the Executive’s death.

 

Date of Hire    10% for each full year of service from the date of first service
to a maximum of 80% PLUS    If Insured is at least 62 years of age on his or her
date of termination   

20%

For a maximum total of 100%

 

  C. Death:

If the Executive dies while there is a balance in the Executive’s accrued
liability retirement account, then the unpaid balance shall be paid in a lump
sum to the individual or individuals designated in writing by the Executive and
filed with the Bank. In the absence of or a failure to designate a beneficiary,
the unpaid balance shall be paid in a lump sum to the personal representative of
the Executive’s estate. If, upon death, the Executive shall have received the
total balance of the Executive’s accrued liability retirement account, then no
further benefit shall be due hereunder. In any event, upon the death of the
Executive, the Executive’s beneficiary shall not be entitled to receive any
Index Retirement Benefit.

 

  D. Discharge for Cause:

All rights of Executive hereunder shall cease and terminate immediately in the
event of a termination of Executive’s employment with Bank “with cause.” For
purposes of this Agreement, “with cause” shall have the same meaning that such
term has in the employment agreement between Bank and Executive. If no such
employment agreement exists at the time of termination, the term “with cause”
shall be deemed to mean, but is not limited to, personal dishonesty,
incompetence, willful material misconduct, breach of fiduciary duty, failure to
perform the obligations of the Executive as stated herein, willful violation of
any law, rule, or regulation (other than minor traffic infractions), or, any
material breach of any provision of this agreement.

 

6



--------------------------------------------------------------------------------

  E. Disability Benefit:

In the event the Executive becomes disabled, as defined herein, prior to any
Termination of Service, and the Executive’s employment with the Bank is
terminated because of such disability, the Executive, upon submission of written
documentation and verification of disability satisfactory to the Bank, shall
receive one hundred percent (100%) of the benefit amount provided in
Subparagraph II (A) above. Payment of such benefit shall begin when the
Executive reaches his or her Normal Retirement Age. Subject to the Bank’s
obligations and Executive’s rights under Title I of the Americans with
Disabilities Act and the Family and Medical Leave Act, if applicable, and any
other applicable federal or state laws, disability shall be defined as the
Executive not being able to perform the duties of the Executive’s own job and
shall be as further defined in the Bank’s long term disability policy in effect
at the time of said disability. If no such policy exists at the time of the
disability, then disability shall be defined as a physical or mental impairment
of Executive which renders Executive incapable of performing Executive’s normal
and regular essential employment duties and which shall be medically determined
to be of permanent duration as the same is construed for purposes of disability
benefits under the federal Social Security laws and regulations. If there is a
dispute regarding whether the Executive is disabled, such dispute shall be
resolved by a physician selected by the Bank and such resolution shall be
binding upon all parties to this Agreement.

 

  F. Death Benefit:

Except as set forth above, there is no death benefit provided under this
Agreement.

 

  G. Early Retirement:

Subject to Subparagraph II (D), should the Executive elect Early Retirement or
be discharged without cause by the Bank subsequent to the Early Retirement Date
[Subparagraph I (K)], the Executive shall be entitled to receive the annual
benefit set forth in Exhibit A-2 reduced by the full number of years the
Executive retires early prior to Normal Retirement Age, times eighteen and
eighteen one hundredths percent (18.18%) (For example, if Executive retires at
age 61, the annual benefit set forth in Exhibit A-2 shall be reduced by 72.72%:
61-65 = 4 X 18.18% = 72.72%). Said payments shall be made quarterly and shall
commence at the beginning of the Bank’s first quarter following the Executive’s
early retirement and shall continue until the Executive attains age seventy-five
(75). Upon completion of the aforestated payments and commencing subsequent
thereto and subject to Subparagraph II (A) (i) hereinabove, the vested
percentage set forth hereinabove of the Index Retirement Benefit

 

7



--------------------------------------------------------------------------------

for each Plan Year subsequent to the year in which the Executive attains age
seventy-five (75), and including the remaining portion of the Plan Year in which
the Executive attains age seventy-five (75), shall be paid to the Executive
until the Executive’s death.

 

III. RESTRICTIONS UPON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.

The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien nor right, title or interest in or to any specific
funding investment or to any assets of the Bank.

If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Executive, then the Executive shall assist the Bank by
freely submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

 

IV. CHANGE OF CONTROL

Notwithstanding other terms of this Agreement, upon a Change of Control
(Subparagraph I [H]), if the Executive subsequently suffers a Termination of
Service (Subparagraph I [D]), then the Executive shall receive the benefits
promised in this Executive Plan upon attaining Normal Retirement Age, as if the
Executive had been continuously employed by the Bank until the Executive’s
Normal Retirement Age. The Executive will also remain eligible for all promised
death benefits in this Executive Plan. In addition, no sale, merger, or
consolidation of the Bank shall take place unless the new or surviving entity
expressly acknowledges the obligations under this Executive Plan and agrees to
abide by its terms.

 

V. MISCELLANEOUS

 

  A. Alienability and Assignment Prohibition:

Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to

 

8



--------------------------------------------------------------------------------

transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.

 

  B. Binding Obligation of the Bank and any Successor in Interest:

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan. This Executive Plan shall
be binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.

 

  C. Amendment or Revocation:

It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Executive Plan may be amended or revoked at any time or times,
in whole or in part, by the mutual written consent of the Executive and the
Bank.

 

  D. Gender:

Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

  E. Effect on Other Bank Benefit Plans:

Nothing contained in this Executive Plan shall affect the right of the Executive
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

 

  F. Headings:

Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.

 

9



--------------------------------------------------------------------------------

  G. Applicable Law:

The validity and interpretation of this Agreement shall be governed by the laws
of the State of North Carolina.

 

  H. 12 U.S.C. § 1828(k):

Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.

 

  I. Partial Invalidity:

If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.

 

  J. Employment:

No provision of this Executive Plan shall be deemed to restrict or limit any
existing employment agreement by and between the Bank and the Executive, nor
shall any conditions herein create specific employment rights to the Executive
nor limit the right of the Employer to discharge the Executive with or without
cause. In a similar fashion, no provision shall limit the Executive’s rights to
voluntarily sever the Executive’s employment at any time.

 

  K. Notices:

All notices required or permitted to be given pursuant to this Agreement shall
be in writing, unless otherwise specified, and shall be delivered personally,
deposited in the United States mail, registered or certified and postage prepaid
with return receipt requested, or deposited with a reputable overnight courier
which provides a day and time stamped receipt, addressed to Executive, Bank or
Trustee, as applicable, at the address set forth herein or to such other address
as hereafter may be furnished to the other parties in writing pursuant to this
paragraph. All notices so given shall be deemed effective and received upon the
earlier of (i) actual receipt, (ii) receipt and refusal; or (iii) five (5) days
from (1) the postmark date, if deposited with the United States Postal Service,
or (2) the date of deposit, if deposited with an overnight courier, unless
otherwise provided herein.

 

10



--------------------------------------------------------------------------------

Bank:    The East Carolina Bank       Hwy. 264       Engelhard, North Carolina
27824    Trustee:    Thomas A. Nussbaum       Eastern Bank & Trust Co.       2
Adams Place, AP06 Quincy, MA 02169-7456    Executive:    Thomas O. Davis      

 

     

 

     

 

  

 

VI. ERISA PROVISION

 

  A. Named Fiduciary and Plan Administrator:

The “Named Fiduciary and Plan Administrator” of this Executive Plan shall be The
East Carolina Bank, until its resignation or removal by the Board. As Named
Fiduciary and Plan Administrator, the Bank shall be responsible for the
management, control and administration of the Executive Plan. The Named
Fiduciary may delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.

 

  B. Claims Procedure and Arbitration:

In the event a dispute arises over benefits under this Executive Plan and
benefits are not paid to the Executive (or to the Executive’s beneficiary(ies)
in the case of the Executive’s death) and such claimants feel they are entitled
to receive such benefits, then a written claim must be made to the Named
Fiduciary and Plan Administrator named above within sixty (60) days from the
date payments are refused. The Named Fiduciary and Plan Administrator shall
review the written claim and if the claim is denied, in whole or in part, they
shall provide in writing within sixty (60) days of receipt of such claim the
specific reasons for such denial, reference to the provisions of this Executive
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty-day
period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim

 

11



--------------------------------------------------------------------------------

denial. Claimants may review this Executive Plan or any documents relating
thereto and submit any written issues and comments it may feel appropriate. In
their sole discretion, the Named Fiduciary and Plan Administrator shall then
review the second claim and provide a written decision within sixty (60) days of
receipt of such claim. This decision shall likewise state the specific reasons
for the decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.

Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

 

VII. TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Executive Plan as determined by the Bank in its sole
discretion, then the Bank reserves the right to terminate or modify this
Agreement accordingly. Upon a Change of Control (Subparagraph I [H]), this
paragraph shall become null and void effective immediately upon said Change of
Control.

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that upon execution, each has received a conforming copy.

 

    THE EAST CAROLINA BANK     Engelhard, North Carolina

/s/ Chris Burns Fazzi

    By:  

/s/ J. Dorson White, EVP and COO

Witness                                                         Title

/s/ Chris Burns Fazzi

     

/s/ Thomas O. Davis

Witness       Thomas O. Davis

 

12



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION FORM

FOR THE EXECUTIVE SUPPLEMENTAL

RETIREMENT PLAN AGREEMENT

PRIMARY DESIGNATION:

 

Name   Address   Relationship

 

 

 

SECONDARY (CONTINGENT) DESIGNATION:

 

 

 

 

All sums payable under the Executive Supplemental Retirement Plan Executive
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

 

/s/ Thomas O. Davis

     2/13/2002 Thomas O. Davis      Date

 

13



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

     End of
Year Age:    Benefit
Amount

Davis

   65    $ 26,039    66    $ 26,444    67    $ 27,257    68    $ 27,637    69   
$ 28,041    70    $ 28,465    71    $ 28,889    72    $ 29,348    73    $ 29,871
   74    $ 30,381

 

14



--------------------------------------------------------------------------------

EXHIBIT “A-2”

 

     Plan Years Subsequent
to Early Retirement
Date as Defined in
Subparagraph I(K) of
the Agreement    Benefit
Amount  

Davis

   1    $ 26,039      2    $ 26,444      3    $ 27,257      4    $ 27,637      5
   $ 28,041      6    $ 28,465      7    $ 28,889      8    $ 29,348      9    $
29,871      10    $ 30,381 *

 

* This benefit amount shall remain constant for any remaining Plan Years that
the Executive may be entitled to receive a fixed benefit amount pursuant to
Subparagraph II (G) of the Agreement; the Executive’s age: 75

 

15